Citation Nr: 1135543	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable disability rating for a shrapnel wound of the right knee.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

While the Veteran had perfected an appeal with regard to the rating decision assigned to his posttraumatic stress disorder (PTSD), he expressly withdrew this claim in writing in May 2009, prior to certification of the appeal to the Board.  As such, it is not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran's shrapnel wound of the right knee is manifested by no more than a slight disability picture.

2.  The Veteran holds a 50 percent disability rating for PTSD and noncompensable ratings for service-connected residuals of a shrapnel wound of the left arm and shrapnel wound of the right knee.

3.  The Veteran's service connected disabilities do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for shrapnel wound of the right knee are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5311 (2010).

2.  The criteria for entitlement to TDIU, or referral to the Director of Compensation and Pension for extraschedular consideration of TDIU, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notice dated in August 2006 informed the Veteran of what the evidence needed to show to substantiate his claims, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  He was told that in order to substantiate claim for an increased rating, the evidence needed to show that his disabilities had worsened.  He was informed of how to substantiate a claim for a TDIU.  This letter also contained notice with regard to the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claims were initially adjudicated in January 2007.

In May 2008, the Veteran was provided notice regarding the applicable rating criteria for his disability at issue.  Thereafter, his claim was readjudicated a number of times, most recently in a December 2009 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  VA treatment records, a private medical statement, and Social Security Disability records have been obtained.  Furthermore, the Veteran was afforded VA examinations in September 2006, December 2008, January 2009, and July 2009 for the claims decided herein.  All examinations were conducted by a medical professional, who reviewed the claims file, took history from the Veteran, conducted a thorough examination, and provided conclusions based upon a rationale.  As such, the examinations are adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Shrapnel Wound of the Right Knee

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Veteran's shrapnel wound of the right knee is rated noncompensable under the criteria of 38 C.F.R. § 4.73, Diagnostic Code 5311 (2010).  Diagnostic Code 5311 provides ratings for injuries to Muscle Group XI.  The function of that muscle group is propulsion, plantar flexion of foot; stabilization of arch; flexion of toes; and flexion of knee.  The muscle group is comprised of the posterior and lateral crural muscles and the muscles of the calf.  The muscles include the triceps surae (gastrocnemius and soleus); tibialis posterior; peroneous longus; peroneous brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantarus.  Under Code 5311, slight disability of Muscle Group XI warrants a noncompensable rating, moderate disability warrants a 10 percent rating, moderately severe disability warrants a 20 percent rating, and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.

Slight disability is characterized by a simple wound of the muscle without debridement or infection.  History and complaint for slight disabilities is of superficial wound with brief treatment and return to duty.  Healing is with good functional results.  There are no cardinal signs or symptoms of slight muscle disability as defined in 38 C.F.R. § 4.56(c).  Objective findings are a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There is no impairment of function or metallic fragments retained in the muscle tissue.

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History and complaint is of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  There are objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  There is some loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

A June 22, 1966 service treatment record shows that the Veteran received a shrapnel wound to the left upper arm and right popliteal space.  An x-ray showed a small piece of shrapnel in each above the entry places.  The treatment provider removed the shrapnel from the arm but was unable to find and remove the piece in the leg.  The wounds were debrided and irrigated.  The plan was for the Veteran to have daily irrigation of the wounds with sterile saline and daily sterile dressing changes.  He was to have the wound cleaned in four days with no duty for five days.  He was to have no prolonged marching or standing.

A June 26, 1966 service treatment record shows that the Veteran allowed the wounds to granulate, and they were cleaned and given a new dressing.  He was to have daily dressing changes with irrigation and hydrogen peroxide at the battalion aid station.

When he examined for separation in September 1969, no disabilities of the right knee were noted.

In December 1969, the Veteran underwent VA examination.  X-rays of both knees were normal.  The Veteran reported that he incurred a shell fragment wound to the right knee during service.  The shell fragment was not recovered by probing.  Healing was uneventful, the Veteran went back to duty, and he has had no appreciable trouble since.  The Veteran was instead complaining of pain in the left knee.  Examination revealed a small puncture wound in the right knee.  Otherwise, both knees were normal.  The diagnosis was history of shell fragment wound of the right knee.

VA outpatient treatment records dated in June 2006 show the Veteran complained of bilateral calf soreness and pain.  It was likely claudication symptoms, and the Veteran was advised to quit smoking.  The Veteran reported that he was recently examined by a physician while he was in prison, who stated that his pain was neurological and related to his spine.  The Veteran had a small mass on the medial aspect of his right thigh, approximately eight centimeters below his right groin.  The Veteran questioned whether he had retained fragments from his in-service wound.  The clinician stated that it was most consistent with a lipoma.  He indicated that vascular disease was the most likely cause of his leg pain.

A June 2006 VA x-ray report of the right femur shows that the Veteran had a tiny metallic density within the soft tissues posterior to the distal femur that was consistent with shrapnel.  The study was otherwise normal.

In September 2006, the Veteran underwent VA examination.  He indicated that his lower leg muscle injury had not affected his occupation.  On examination, the Veteran had pain and stiffness of the right knee with no swelling, heat, redness, instability, dislocation, subluxation, locking, fatigability, or lack of endurance.  The Veteran could not climb, bend, push, or pull his right knee.  Extension was to 10 degrees without pain, and flexion was to 20 degrees with pain.  McMurray and drawer tests were negative on the right knee.  The diagnosis was degenerative joint disease of the right knee.

As to a muscle examination, the Veteran denied pain or tumors of the muscle.  There was a faint scar on the popliteal aspect of the right knee with no tissue loss, attachment, tendon damage, bone or joint abnormality, muscle strain, muscle herniation, or loss of muscle function on active movement of the right knee.  The diagnosis was shrapnel wound of the right knee.  X-rays revealed degenerative joint disease of the right knee.  The examiner opined that the Veteran's muscle injury had no impact on his occupation.

In a January 2007 addendum, the VA examiner indicated that the Veteran's degenerative arthritis of the right knee is less likely as not secondary to the gunshot wound of the right knee.

In a February 2007 written statement, the Veteran asserted that he still had shrapnel in his knee that bothered him periodically.

In July 2009, the Veteran underwent VA examination.  The scar behind his right knee bothered him with kneeling.  Otherwise, it was asymptomatic.  The Veteran worked as a roofer and stated that he stopped working a few years ago for medical reasons other than this scar.  On examination, there was a barely detectable scar behind the right knee a few inches above the popliteal fossa, which measures five millimeters by nine millimeters.  There was no swelling or tenderness.  There was no foreign body palpable.  The scar was minimally hyperpigmented but almost not visible to the eye without direct illumination.  The Veteran had full range of motion without complaints, and there was no effusion joint line tenderness or instability.  The Veteran had a normal gait and could squat and get back up without assistance.  There was no atrophy, and there was normal strength in the extremity.  There was no tissue loss, adhesion, or tendon damage.  There was no bone joint or nerve damage.  There was no muscle herniation or loss of muscles function.  The diagnosis was shrapnel wound of the posterior right knee.

After reviewing the record, the Board concludes that a compensable disability rating for residuals of a shrapnel wound to the right knee is not warranted.  The evidence shows that the Veteran's Muscle Group XI is manifested no more than a slight disability.  Specifically, while there is evidence that the wound was debrided during service, there are no residuals of the debridement.  The wound was a puncture wound, but it was not through and through.  While the Veteran's wound was cleaned and irrigated for four days with the dressing cleaned each day, after those four days, there are no more service records showing treatment.  Indeed, the Veteran reported in December 1969 that his healing was uneventful, and he was returned to duty, which was also noted in his service treatment records.

The scar on the Veteran's right knee is so minimal that the July 2009 VA examiner indicated that it was barely visible without illumination.  It measured less than a centimeter wide at its largest.  All evidence shows that the Veteran's wounds healed quickly and normally.  There is no evidence of fascial defect, atrophy, or impaired tonus.  The September 2006 and July 2009 VA examination reports essentially show that there are no residuals of the shrapnel wound to the Veteran's right knee other than a tiny retained foreign body that was shown on x-ray of the femur in June 2006.

The record does show that the Veteran has complained of pain in his right knee and thigh.  However, the pain in his right knee has been attributed to degenerative joint disease, which has been shown by x-ray evidence.  Additionally, the January 2007 VA examination addendum shows that the Veteran's degenerative joint disease is not related to his in-service gunshot wound.  Furthermore, the pain in his thigh has been attributed to claudication and vascular disease, not his in-service injury.  Finally, the Veteran noted a mass on his leg and implied to his physician that he believed it might be a retained foreign body, but the Veteran's physician indicated that it was instead a lipoma.  Finally, the Veteran has demonstrated none of the cardinal signs and symptoms listed under 38 C.F.R. § 4.56(c) that would characterize more disabling residuals.

As such, the Board finds that the evidence more nearly approximates a noncompensable rating for the Veteran's residuals of a shrapnel wound of the right knee.  While he does appear to have a retained foreign metallic body in his right femur, he demonstrates none of other characteristics associated with a moderate disability of the muscles.  Finally, due to the size of the Veteran's scar and the absence of pain, instability, or limitation of motion of the scar, a compensable rating is not warranted under the criteria of 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2010).

The Board further notes that referral for extraschedular consideration is not warranted for the Veteran's claim.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  The September 2006 VA examiner indicated that the Veteran's right knee disability had no impact on his occupation, and the Veteran stated in July 2009 that he stopped working for other reasons.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

As the evidence preponderates against a finding that a disability rating in excess of 0 percent is warranted, the claim must be denied.


III.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the Veteran's employment history, educational attainment and vocational experience.  38 C.F.R. § 4.16.

The Veteran holds a 50 percent disability rating for PTSD and noncompensable ratings for residuals of shrapnel wound to the left arm and shrapnel wound of the right knee.  His combined 50 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires consideration of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Veteran's age and effects of non-service-connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addressing the extraschedular issue, the Board must determine if there is some service connected factor outside the norm which places the Veteran in a different position than other veterans with a 50 percent combined disability rating.  Id.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough, as a schedular rating provides recognition of such.  Id.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

The preponderance of the evidence establishes that the Veteran's service-connected disabilities do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences.  The Veteran reported in June 2006 that his disability began to affect his full-time employment on September 26, 2003, the same day that he last worked full time.  He states that he became too disabled to work January 21, 2005.  When he had worked full time, he was a laborer.  He stated that he had not earned any money in the previous twelve months, and he stated that he had left his last job due to his disability.  His education included one year of college.

A June 2006 VA outpatient treatment record shows that the Veteran reported that he was in prison from September 2005 to May 2006.  Since he had been released, he had been continuing to work as a roofer.

In an August 2006 response, the Veteran's former employer indicated that he last worked for that company for one week in January 2005 as a clean room tech.  No concessions were made to the Veteran, and he ceased working due to a layoff and the fact that he was temporary help.

An August 2006 VA outpatient treatment record for psychiatric evaluation shows that the Veteran had diagnoses of PTSD and alcohol dependence.  It was noted by the examining physician that the Veteran had mild occupational impairment.  He was currently a self-employed roofer and worked part-time.  His PTSD did not cause him to be unable to work, since he was still working.

A subsequent August 2006 VA psychiatric record shows that the Veteran reported he was working more and drinking less.

In September 2006, the Veteran underwent VA examination.  He indicated that he had not worked the last two years due to his PTSD.  His muscle group injuries did not impact his occupation.

In a February 2007 written statement, the Veteran indicated that he had not made more than $2,500 per year from self-employed roofing in each of the past three years.

In an undated Social Security Administration document, the Veteran stated that he became unable to work in January 2005 due to the artery disease in his legs.

In a February 2008 written statement, the Veteran indicated that he could no longer work.  

In a March 2008 written statement, S.C., M.D. indicated that he had treated the Veteran since 1996 for PTSD, major depressive disorder, and recurrent alcohol dependence.  His condition had deteriorated gradually to the level that he is unable to work.  Due to PTSD and depression, the Veteran loses interest and motivation, becomes completely socially withdrawn, and drinks more often.  He also loses contact with his children and stops working as a roofer.  He complained of insomnia and nerves and could barely take care of his basic personal needs.

March and May 2008 VA outpatient records show that the Veteran reported he was unable to work due to his bilateral thigh pain.

In an April 2008 written statement, the Veteran's brother indicated that the Veteran lived with him and was unable to work to support himself.  When they had worked together, the Veteran could not take orders or any kind of criticism.

An April 2008 Social Security determination shows that the Veteran was found to be disabled beginning on January 15, 2005, due to the primary diagnosis of osteoarthrosis and allied disorders and the secondary diagnosis of peripheral vascular (arterial) disease.

A July 2008 VA outpatient treatment record shows that the Veteran reported working small jobs on occasion.

In December 2008, the Veteran underwent VA examination for PTSD.  He reported that he had been receiving Social Security Disability payments since May 2008 for PTSD and his leg pain.  However, the examiner indicated that it was unclear how much of this was secondary to PTSD versus his physical problems.  It appeared that he would be less likely to be able to work because of his physical issues rather than his PTSD and alcohol and drug abuse, which did not seem to interfere in past years with his functioning at work.

On review of the record, the Board finds that the lay and medical evidence of record preponderates against a finding that the Veteran is incapable of performing substantially gainful employment due to his service connected-disabilities.  The Veteran's reports about his employment history are, at best, inconsistent.  He reported in June 2006 that he had made no money in the past twelve months.  However, that same month, he reported to a VA clinician that he had been in prison from September 2005 to May 2006 and had been working as a roofer since his release.  As recently as July 2008, the Veteran reported that he was working on some small jobs.

Nevertheless, the preponderance of the evidence establishes that the Veteran is not unemployable due to his service-connected disabilities.  An August 2006 VA outpatient treatment record shows that the Veteran's PTSD did not cause him to be unable to work, since he was still working part-time.  While the Veteran reported during the September 2006 VA examination that he was unable to work for two years due to his PTSD, the evidence shows that he was in prison for some of that time, and he did work during those two years.  The Veteran later clarified that he made very little money as a roofer; however, the evidence shows that he did work.  Therefore, his statements asserting otherwise are not probative.  Furthermore, the Veteran then reported on his Social Security application and in March and May 2008 VA outpatient treatment records that he was unable to work due to his nonservice-connected artery disease, which are not service-connected.  The Social Security Administration did find him unemployable, but it was based upon the disabilities of osteoarthrosis and peripheral vascular disease.  Finally, the December 2008 VA examiner opined that the Veteran's inability to work was based upon his physical issues regarding his legs and not his PTSD.

Hence, the overwhelming majority of the competent evidence shows that, if the Veteran is unable to work, it is due to nonservice-connected disabilities.  While the Veteran's private psychiatrist opined in a March 2008 written statement that the Veteran was unable to work due to his psychiatric disabilities, this included alcohol dependence, which is not service-connected a disability.  More importantly, the private psychiatrist gave no indication that he had reviewed the Veteran's claims file, or had taken into consideration the Veteran's significant physical disabilities which according to the SSA have rendered him unemployable.  The Board notes that the Veteran's brother gave an opinion that the Veteran could no longer work, but he did not specify the reason for his unemployability.  As such, neither of these pieces of evidence has significant probative weight on the issue of whether the Veteran's service-connected disabilities, alone, render him unemployable.
There is also no evidence which suggests that that some factor exists which takes his case outside the realm of the usual so as to render impracticable his 50 percent or noncompensable schedular rating.  He has not required any hospitalizations due to his service connected disabilities.  See 38 C.F.R. § 3.321(b).

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service connected disabilities.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  Thus, the Board finds that no basis exists to warrant referral of the claim to the Director, Compensation and Pension Service for extraschedular consideration.  Bowling, 15 Vet. App. 1 (2001).


ORDER

A compensable disability rating for a shrapnel wound of the right knee is denied.

The claim of entitlement to TDIU is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


